205 F.3d 1001 (7th Cir. 2000)
FORD OLINGER,    Plaintiff-Appellant,v.UNITED STATES GOLF ASSOCIATION,    Defendant-Appellee.
No. 99-2580
In the  United States Court of Appeals  For the Seventh Circuit
Argued February 7, 2000Decided March 7, 2000

Appeal from the United States District Court  for the Northern District of Indiana, South Bend Division.  No. 3:98-CV-252-RM--Robert L. Miller, Jr., Judge.
Before KANNE, ROVNER, and EVANS, Circuit Judges.
TERENCE T. EVANS, Circuit Judge.


1
This case presents a clash  between big-time sports and the Americans With  Disabilities Act (ADA). It pits the venerable  United States Golf Association (USGA) against a  professional golfer who wants to compete in  America's greatest--and most democratic--golf  tournament, the United States Open.


2
Ford Olinger is a highly skilled golfer who,  since 1988, has held a "professional" title by  virtue of a certification he received from the  Professional Golfers Association (the PGA). But  Olinger suffers from bilateral avascular  necrosis, a degenerative condition that  significantly impairs his ability to walk.  Everyone agrees he is a "disabled" person within  the meaning of the ADA. Because of his  disability, Olinger wants to be allowed to ride  in a golf cart as he competes to qualify for the  Open. The USGA balks at this request, arguing  that the ADA does not apply to its tournament and  that, even if it did, the use of a cart by a  player would "fundamentally alter the nature" of  the tournament. The district court, on the latter  argument, granted summary judgment for the USGA.  Today we resolve Olinger's appeal from that  decision.


3
The USGA is a private, not-for-profit  association of member golf clubs and golf  courses, chartered for the purpose of promoting  and conserving the best interests and the true  spirit of the game of golf. The USGA claims no  legal power with respect to the game beyond its  own championships which it conducts each year in  13 designated categories, such as the U.S.  Women's Open, U.S. Senior Open, and U.S. Amateur.  Nevertheless, the USGA is regarded as the  governing body of golf in the United States by  the common and voluntary consent of the golf  community, including individual golf enthusiasts  everywhere. The USGA is concerned with all  aspects of golf, especially preserving the  integrity of the game and the conditions under  which it is played. The official "Rules of Golf"  by the USGA (and the Royal and Ancient Golf Club  of St. Andrews, Scotland) is a staple in the bag  of all true golfers.


4
The United States Open is the men's national  championship of golf in America. It has been  conducted yearly since 1895, with the exception  of the war years 1917-18 and 1942-45. It is  played at a different premier golf course in June  of every year.1 The 100th United States Open  golf championship will be contested this year at  the historic Pebble Beach course in California.


5
Past winners of the U.S. Open include legends  in the game: Bobby Jones (1923, 1926, 1929, and  1930); Gene Sarazen (1922, 1932); Byron Nelson  (1939); Ben Hogan (1948, 1950, 1951, and 1953);  Arnold Palmer (1960); Jack Nicklaus (1962, 1967,  1972, and 1980); Gary Player (1965), Hale Irwin  (1974, 1979, and 1990); Tom Watson (1982); and  Lee Trevino (1968, 1971).2


6
The U.S. Open is treated with respect by great  players of the game. As John Feinstein reports in  his recent work "The Majors" (Little, Brown and  Company 1999), golfer Payne Stewart's father  "always insisted" he use the formal "William  Payne Stewart" on his U.S. Open application  because, quoting Payne, "Dad always said this is  the United States Open, your national  championship, you write down your full name."3


7
In a typical year, over 7,000 players submit  applications to play in the U.S. Open. All  professional golfers can play in local qualifying  rounds, along with amateurs who carry at least a  1.4 certified USGA handicap index. Local  qualifying rounds in May reduce the field to  around 750 for the sectional qualifying rounds,  from which close to 100 survivors join about 60  of the world's best golfers who are exempt, based  on published criteria, from preliminary rounds.  The field for the Open is limited to 156 players.


8
The USGA holds its local and sectional  qualifying rounds at different courses every  year. Competition in the qualifying rounds is  keen, often necessitating playoffs to break ties  and establish who will advance to further action.  Competition in the U.S. Open itself is fierce. In  30 of the 99 U.S. Opens played since 1895, 2 or  more competitors were tied at the end of 72 holes  of regulation play, requiring a playoff to  determine the national champion. And that  champion is always the survivor of a brutal  ordeal, as the USGA sets up its championship  course with narrow fairways and rough so high  that even a slightly errant shot puts the player  in jail, where he usually faces at least a bogey  once he gets to a lightning-fast green. In short,  the consensus in the golf world is that the U.S.  Open is the greatest test in golf.


9
This test is controlled by the "Rules of Golf"-  -34 separate rules and appendices, totaling 144  pages. In addition, the USGA publishes hundreds  of interpretations of the rules, applying them to  myriad specific facts and circumstances. The USGA  also develops and issues a set of "Local Rules  and Conditions of Competition for USGA  Championships" which apply to all USGA  Championships, as well as a "Notice to  Competitors" for players competing in each USGA  Championship spelling out the local rules that  have been adopted by the USGA Championship  Committee.


10
The "Rules of Golf" restricts such things as  the physical properties of clubs and balls, the  number of clubs players may use during a round,  and golfers' behavior while in play. The rules  are strict, sometimes even odd, as, for example,  the provision that penalizes a player two strokes  if he asks an opponent how far away he thinks the  green is, because information of that sort is  "advice which could influence a stroke."4  Although the rules do not expressly preclude the  use of golf carts, they empower tournament  competition committees to set conditions for an  event, including whether to prohibit the use of  carts.


11
Golf carts started appearing with increasing  regularity on American golf courses in the  1950's. Today they are everywhere. And they are  encouraged. For one thing, they often speed up  play, and for another, they are great revenue  producers. But since 1955 the entry forms for  every U.S. Open have informed competitors that  "[p]layers shall walk at all times during a  stipulated round." The USGA requires competitors  to walk the course because it believes that their  physical endurance and stamina are important  parts of the competition.5


12
Still, the record in this case discloses that  since 1986 the USGA has received 12 requests from  11 different people seeking waivers of the  prohibition against using carts in the U.S. Open.  The USGA does not have an established procedure  for waiving the rule. In fact, only one player  since 1895 has ever ridden in a cart while  playing in the U.S. Open. Every other player, and  there have been tens of thousands, has walked the  Open course from start to finish.


13
Which brings us to Casey Martin. By now,  everyone in the golf world and most of the public  at large knows about Mr. Martin. He is, like our  Mr. Olinger, a disabled professional golfer.  Martin sued the PGA Tour (a separate entity  unrelated to the USGA) under the ADA for the  right to play in its tournaments while riding in  a golf cart. Martin won his suit when a federal  magistrate judge in Oregon cleared him to play in  PGA events, ruling that not doing so would  violate the ADA. Martin v. PGA Tour, Inc., 994 F.  Supp. 1242 (D. Or. 1998). That decision is on  appeal in the United States Court of Appeals for  the Ninth Circuit. And although the Martin  decision was not binding on it, the USGA  voluntarily agreed to abide by the ruling, and so  Martin played and rode his cart in the 1998 U.S.  Open.


14
Like Martin, Olinger applied to play in the  1998 Open and asked to use a cart. When the USGA  denied his request, he sued under the ADA 4 days  before local qualifying was scheduled to get  underway in South Bend, Indiana. The district  court gave him a TRO and, armed with his court  order, Olinger played, but not well, failing to  advance to sectional action. Later, after a full  trial, the district court sided with the USGA.


15
Congress enacted the ADA to ensure that  individuals with disabilities fully enjoy the  goods, services, privileges, and advantages  available indiscriminately to other members of  the general public. The ADA's mandate extends to  three broad, yet distinct, areas: employment  (Title I), public services (Title II), and places  of public accommodation (Title III). This case  can only fit, if at all, under Title III.


16
Title III of the ADA applies to "place[s] of  public accommodation." Regulations broadly define  "place of public accommodation" as "a facility,  operated by a private entity, whose operations  affect commerce and fall within at least one" of  the categories set forth in 42 U.S.C. sec.  12181(7):


17
(A) an inn, hotel, motel, or other place of  lodging . . . ;


18
(B) a restaurant, bar, or other establishment  serving food or drink;


19
(C) a motion picture house, theater, concert hall,  stadium, or other place of exhibition or  entertainment;


20
(D) an auditorium, convention center, lecture  hall, or other place of public gathering;


21
(E) a bakery, grocery store, clothing store,  hardware store, shopping center, or other sales  or rental establishment;


22
(F) a laundromat, dry-cleaner, bank, barber shop,  beauty shop, travel service, shoe repair service,  funeral parlor, gas station, office of an  accountant or lawyer, pharmacy, insurance office,  professional office of a health care provider,  hospital, or other service establishment;


23
(G) a terminal, depot, or other station used for  specified public transportation;


24
(H) a museum, library, gallery, or other place of  public display or collection;


25
(I) a park, zoo, amusement park, or other place of  recreation;


26
(J) a nursery, elementary, secondary,  undergraduate, or postgraduate private school, or  other place of education;


27
(K) a day care center, senior citizen center,


28
homeless shelter, food bank, adoption agency, or


29
other social service center establishment; and


30
(L) a gymnasium, health spa, bowling alley, golf  course, or other place of exercise or recreation.


31
A "golf course" is mentioned in (L) but, as the  USGA correctly observes, an entity may  simultaneously be both a place of public  accommodation and a place that is not fully  subject to Title III--in other words, a "mixed  use" facility. Pursuant to Justice Department  regulations implementing Title III, to the extent  that a mixed use facility "is not open to the  general public," it "is not subject to the  requirements for public accommodations." 28  C.F.R. ch. 1, pt. 36, App. B, at 624. It is this  interpretation that the USGA banks on as its  reason for claiming that the ADA does not apply  to its tournament.


32
In a nutshell, the USGA argues that the courses  where the U.S. Open is played are "mixed use"  facilities subject to Title III regulations  "outside the ropes" where the general public has  unfettered access to the course but not "inside  the ropes," where the actual championship  competition is conducted and access is tightly  restricted. The USGA concedes that a golf course  is listed as one of the examples of a place of  public accommodation under the ADA (42 U.S.C.  sec. 12181(7)(L)). But the USGA says it is only  properly classified as such when it is used for  "exercise or recreation," and the U.S. Open is  not conducted for those purposes: It is held to  identify America's national golf champion.


33
Following this thinking, places like Green Bay's  Lambeau Field and Chicago's Wrigley Field would  be "mixed use" facilities. Although they would be  subject to the ADA in general, their actual  fields of strife--where Packers battle Bears and  Cubs play Cardinals--would not be places of  public accommodation under the ADA.


34
While there may be some logic to this  contention, we hesitate to embrace it for we can  resolve this appeal, as did the district court,  on a more narrow ground. Even assuming that the  competitive part of the golf course on which the  U.S. Open is played is a place of public  accommodation covered by the ADA, Mr. Olinger  cannot prevail because we believe his use of a  cart during the tournament would fundamentally  alter the nature of the competition.


35
Olinger's contention on appeal is that "the  USGA failed to present proof--responsive to the  disabled golfer's personal circumstances as they  interacted with the USGA's event--that in fact  allowing a cart would fundamentally alter the  event." According to Olinger, trial testimony did  not support the district court's conclusion  because it "did not bear on Mr. Olinger at all."  In addition, Olinger contends that the USGA  "presented no proof" that allowing him to use a  cart "would impose impossible administrative  burdens."


36
Under Title III of the ADA, an owner, operator,  lessee, or lessor of public accommodations must  "make reasonable modifications in policies,  practices, or procedures, when such modifications  are necessary to afford such goods, services,  [or] facilities . . . to individuals with  disabilities, unless the entity can demonstrate  that making such modifications would  fundamentally alter the nature of such goods,  services, . . . or accommodations[.]" 42 U.S.C.  sec. 12182(b)(2)(A)(ii) (emphasis added).


37
The "fundamentally alter" concept originated  under the Rehabilitation Act, 29 U.S.C. sec. 701  et seq., in Southeastern Community College v.  Davis, 442 U.S. 397 (1979). In Davis, a deaf  nursing student who was unable to complete the  required clinical work in her program requested  that the school permit her to substitute  different work. The Supreme Court held that the  requested accommodation was unreasonable because  the Rehabilitation Act was not intended to  accommodate an individual who cannot "meet all of  a program's requirements in spite of [a]  handicap." 442 U.S. at 406. The Court explained  that to lower or to effect substantial  modifications of standards to accommodate a  handicapped person is not a reasonable  modification. "Such a fundamental alteration in  the nature of a program is far more than the  'modification' the regulation requires." Id. at  410, 99 S.Ct.2361.


38
In light of Davis, courts have repeatedly held  that the ADA does not require entities to change  their basic nature, character, or purpose insofar  as that purpose is rational, rather than a  pretext for discrimination. See, e.g., Sandison  v. Michigan High Sch. Athletic Ass'n, 64 F.3d 1026, 1035 (6th Cir. 1995) (rejecting disabled  students' challenge to an athletic age  requirement); Pottgen v. Missouri State High Sch.  Activities Ass'n, 40 F.3d 926 (8th Cir. 1994)  (finding that waiving an essential eligibility  standard would fundamentally alter the nature of  a youth baseball program). In addition, under  both the Rehabilitation Act and the ADA,6  courts consistently have concluded that an  accommodation is not reasonable if it imposes an  undue financial and administrative burden. See  School Bd. v. Arline, 480 U.S. 273, 287 n.17  (1987) (Rehabilitation Act), and Sandison, 64 F.3d at 1035 (ADA case) ("It is plainly an undue  burden to require high school coaches and hired  physicians to determine whether [various] factors  render a student's age an unfair competitive  advantage. . . . It is unreasonable to call upon  coaches and physicians to make these near-  impossible determinations.").


39
The district court concluded that "the nature  of the competition would be fundamentally  altered" if the walking rule were eliminated  because it would "remove stamina (at least, a  particular type of stamina) from the set of  qualities designed to be tested in this  competition." As a result, "[c]onditions that now  affect a golfer's performance, but which lie  beyond the golfer's ability to control--the  fatigue born of hills, of heat, of humidity--  would lessen in importance to the competition."  Finally, in summarizing its ruling in favor of  the USGA, the district court returned to the  "nature of the 'program' to which Mr. Olinger  seeks access: the U.S. Open" and concluded,


40
[t]he point of an athletic competition . . . is  to decide who, under conditions that are about  the same for everyone, can perform an assigned  set of tasks better than (not as well as) any  other competitor. The set of tasks assigned to  the competitor in the U.S. Open includes not  merely striking a golf ball with precision, but  doing so under greater than usual mental and  physical stress. The accommodation Mr. Olinger  seeks, while reasonable in a general sense, would  alter the fundamental nature of that competition.


41
These findings are amply supported in the  record. For example, Ken Venturi, the winner of  the 1964 U.S. Open, testified that physical and  mental fatigue and a uniform set of rules for all  golfers are integral parts of championship-level  golf. Olinger's own expert witness, Dennis  Hepler, likewise testified that physical  endurance and stamina and uniform rules are  critical factors in determining the winner of a  championship-level golf competition. Dr. Theodore  Holland also testified that physical endurance  and stamina are important criteria in determining  the national golf champion. As he put it,  "[t]here is a lot more to getting . . . around  those 72 holes than just hitting the shots."


42
We find the testimony of Ken Venturi to be  particularly persuasive. During his storied  career as a PGA professional he competed in 15  Masters tournaments. For the last 31 years he has  been the golf analyst for CBS Sports. His  testimony regarding the 1964 U.S. Open, by  itself, supports the golf community's insistence  that all players play all tournaments under the  same conditions and rules.


43
Back in 1964 the U.S. Open was played over 3  days, with 18 holes played on Thursday and Friday  and the final 36 holes on Saturday. The  temperature hovered near 100 degrees in 1964, and  the humidity was at 97 percent. Venturi, like all  other competitors, walked the morning round and  fired a 66. (When asked his score during the  trial, Venturi replied "a 66" but, like all  golfers, he could not leave it at that, for he  added "with two small misputts. I 3-putted from  12 feet at 17 and missed a 3-footer at 18.")  Venturi said he rested for about a half an hour  before going out against the advice of his doctor  to play the afternoon 18. In the stifling heat  and humidity, battling dehydration, Venturi  walked the course and, on the verge of collapse,  won the tournament. In that tournament everybody  played under the same grueling conditions.  Venturi explained, "That's the beauty of it." If  another competitor would have been riding in a  cart, there would have been a "tremendous  advantage to the other player," Venturi said.


44
Finally, Venturi recalled the amazing story of  Ben Hogan. Hogan was severely injured in 1949  when his car collided with a Greyhound bus. He  was told he would never walk again, let alone  play golf. Yet the next year, he walked and won  the U.S. Open. During the trial, Venturi was  asked if there was any accommodation made to  Hogan as a result of his accident. Venturi  replied, "They never thought about it. They never  thought about carts. And knowing Ben Hogan as  well as I have, he wouldn't take one." Olinger's  situation, of course, is more dire than was  Hogan's in 1950, and we don't mean to suggest  that Olinger is any less of a competitor than the  great Hall of Famer. We offer Venturi's statement  for one reason: it emphasizes the importance and  tradition of walking in championship-level  tournament golf competition.


45
The district court also offered a second  rationale for ruling in favor of the USGA, the  administrative burdens of evaluating requests to  waive the walking rule and permit the use of a  golf cart. As the court explained, the USGA  "would need to develop a system and a fund of  expertise to determine whether a given applicant  truly needs, or merely wants, or could use but  does not need, to ride a cart to compete." The  district court thought that this should be  unnecessary. We agree.


46
The focus of our opinion has been on one  question: Must the USGA allow Ford Olinger to  compete while riding in a golf cart instead of  walking? The answer is "no." The question we have  not addressed is whether the USGA should give  seriously disabled, but otherwise well-qualified,  golfers a chance to compete. Compared to most  people who play golf, Olinger's skill level is  beyond comprehension. And without question, most  players would prefer to walk while playing  competitive, championship-caliber golf. Surely a  player like Olinger would gladly trade in his  cart if he could walk a golf course without pain.  But the decision on whether the rules of the game  should be adjusted to accommodate him is best  left to those who hold the future of golf in  trust. Because the law does not force the USGA to  make the accommodation Olinger seeks, the  judgment of the district court is


47
AFFIRMED.



Notes:


1
 Its venues are true meccas of tournament golf,  places like Winged Foot (Mamaroneck, New York);  Medinah (Medinah, Illinois); Shinnecock Hills  (Southampton, New York); Merion (Ardmore,  Pennsylvania); and Congressional (Bethesda,  Maryland).


2
 Others, of course, could be added to this list.  Willie Anderson, for example, a Scotsman who  emigrated to the United States just before the  turn of the century, was the first four-time U.S.  Open winner (1901, 1903, 1904, and 1905), a feat  equaled only by Jones, Hogan, and Nicklaus.  Anderson is also the only player to win the Open  three years in a row, and he had several other  close calls as well. He finished second in 1897  when Joe Lloyd, one of the long drivers of the  time, eagled 18--the only Open to be won by an  eagle on the final hole. He also finished third,  fourth twice, and fifth three times. And he set  scoring records, including the first-ever 72  score (par) for a round at the Open in 1901. In  addition to Anderson, the list could include  double Open champions like Walter Hagen, Ralph  Guldahl, Julius Boros, Billy Casper, Andy North,  Curtis Strange, and Dr. Cary Middlecoff.


3
 Stewart won the U.S. Open in 1991 (at Hazeltine  National in Minneapolis) and again last year in  a memorable finish at Pinehurst in North  Carolina. He will not, of course, defend his  championship this June as he died, tragically, in  a mysterious plane crash last fall in South  Dakota.


4
 Rule 8, USGA "Rules of Golf," 1999-2000.


5
 The prohibition against using golf carts is in effect for all but 2 of the 13 national  championships that the USGA conducts. The USGA  has permitted competitors to use carts in the  Senior Amateur and the Senior Women's Amateur.  These events are played in the fall, when school  is in session, and there are few caddies  available to carry players' bags. Especially  because of the age of the competitors, requiring  some competitors to carry their own bags while  others have caddies would give an advantage to  those with caddies. Thus, the USGA has ensured a  "level playing field" for all by allowing the use  of golf carts in those two championships.  Approximately 75 percent of the players in the  Senior Amateur and the Senior Women's Amateur use  carts.


6
 Because the ADA is patterned in large measure on  the Rehabilitation Act, decisions interpreting  the Rehabilitation Act and its implementing  regulations provide useful guidance as to "the  meaning of the same terms in the new law." Vande  Zande v. Wisconsin Dep't of Admin., 44 F.3d 538,  542 (7th Cir. 1995).